PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Swanagin et al.
Application No. 16/045,575
Filed: 25 Jul 2018
For: DEVICE AND METHOD FOR EMITTING LIGHT AWAY FROM A USER
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 4, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 5, 2020.  A Notice of Abandonment was mailed December 9, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of 525.00; and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 29/760,944 filed December 4, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions